DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a tire having a first axial outside part that is connected to a second axial outside part through a circumferential segment (claims 1-8)in the reply filed on December 15, 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani (EP 3069862) and further in view of Pirelli (GB 1309693), Tsukagoshi (JP 5-139115), Korte (DE 102004029987), and/or Kim (KR 2004-0036839).  
As best depicted in Figures 1 and 7, Otani is directed to a motorcycle tire construction comprising a tread portion 2, a pair of sidewalls 3, a pair of bead portions 4, a carcass 6, and a tread reinforcing layer 7 (belt layer).  More particularly, said reinforcing layer is defined by a plurality of oblique segments that form interspaces 24 therebetween.  It is further evident from 
In terms of the angle of said parts, Otani teaches an angle θ1 that preferably falls between 2 and 20 degrees (Paragraph 55).  A fair reading of Otani suggests that such an angle is constant (angled parts are connected by circumferential segments 22).  However, it is equally well known to vary the inclination angle of belt cords over an axial extent of the belt layer, such that larger cord angles are present at a tire centerline and gradually reduced cord angles are present when moving toward respective axially outer ends of the belt layer, as shown for example by Pirelli (Figures 3 and 4 and Page 1, Lines 25-40), Korte (Figure 2a and Abstract), Kim (Figure 1 and Abstract), and/or Tsukagoshi (Figure 3 and Abstract).  This arrangement increases rigidity in regions that approach respective shoulders, resulting in improved belt durability.  One of ordinary skill in the art at the time of the invention would have found it obvious to vary inclination angle θ1 of Otani in accordance to the claimed invention, in view of Pirelli, Korte, Kim, and/or Tsukagoshi, to obtain the aforementioned benefits.  It is further noted that the claims as currently drafted fail to specify the axial extends of respective outside parts in a manner that excludes such an interpretation.       
Regarding claim 2, said circumferential segments are present at respective axially outer ends of tread reinforcing layer 7.
With respect to claims 3 and 4, Otani teaches a preferred length La between 10 mm and 100 mm (Paragraph 59) and such is seen to encompass a wide variety of tire constructions in accordance to the claimed invention.

Regarding claim 8, any arbitrary end region of the belt reinforcing layer can be viewed as respective axially outer parts and such parts can have smaller axial widths than adjacent interspaces (emphasis on Figure 2a in Korte in which angle gradually decreases in a small axially outer region designated as 6 and Figure 4 in Pirelli in which angle gradually decreases in a small axially outer region). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 9, 2021